DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 4-5, 7-8 and 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 7 and 10-11 of the issued patent Oteri et al., US 10,979,116 B2 (Oteri’116 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,979,116 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10,979,116 B2
1. A first station (STA) comprising:
a processor; and
a transceiver,
the processor and the transceiver configured to:
receive, from a second STA, an enhanced directional multi-gigabit (EDMG) packet frame that includes a legacy-header (L-header), wherein the L-header includes values of a length field and a training length field 





that are set to calculate a transmitter time (TXTIME); and
determine, based on the values of the length field and the training length field, the TXTIME that is approximately a same duration as the received EDMG packet frame.


2. The first STA of claim 1, wherein the L-header further includes a modulation and coding set (MCS) and a reserved bit 46 that is set to a value 1.




4. The first STA of claim 1, wherein the EDMG packet frame is transmitted as a DMG single carrier (SC) physical (PHY) frame.

5. The first STA of claim 1, wherein the EDMG packet frame includes at least one of an L-header packet type field, an L-header beam tracking requested field, or a packet type field.

7. A method for use in a first station (STA), the method comprising:
receiving, from a second STA, an enhanced directional multi-gigabit (EDMG) packet frame that includes a legacy-header (L-header), 

wherein the L-header includes values of a length field and a training length field 




that are set to calculate a transmitter time (TXTIME); and
determining, based on the values of the length field and the training length field, the TXTIME that is approximately a same duration as the received EDMG packet frame.

8. The method of claim 7, wherein the L-header further includes a modulation and coding set (MCS) and a reserved bit 46 that is set to a value 1.


10. The method of claim 7, wherein the EDMG packet frame is transmitted as a DMG single carrier (SC) physical (PHY) frame.

11. The method of claim 7, wherein the EDMG packet frame includes at least one of an L-header packet type field, an L-header beam tracking requested field, or a packet type field.
1. A device comprising:
a processor configured to:



determine to transmit an enhanced directional multigigabit (EDMG) packet frame, wherein the EDMG packet frame comprises a legacy-header (L-header), and wherein the L-header comprises a length field, a training length field, and a modulation and coding set (MCS); and
determine values of the length field, the training length field, and the MCS, 

wherein when the values of the length field, the training length field, and the MCS are used to calculate a transmitter time (TXTIME),
the TXTIME is approximately a same duration as an EDMG packet frame duration; and


a transmitter configured to:
send the EDMG packet frame with the length field of the L-header set to the determined value, and
wherein reserved bit 46 in the L-header is set to a value of 1.


5. The device of claim 1, wherein the EDMG packet frame is a DMG single carrier (SC) physical (PHY) frame.


4. The device of claim 1, wherein the EDMG packet frame comprises at least one of an L-header packet type field, an L-header beam tracking requested field, or a packet type field.

7. A method comprising:

determining to transmit, by a device, an enhanced directional multi-gigabit (EDMG) packet frame, wherein the EDMG packet frame comprises a legacy-header (L-header), and 
wherein the L-header comprises a length field, a training length field, and a modulation and coding set (MCS);
determining values of the length field, the training length field, and the MCS, wherein when the values of the length field, the training length field, and the MCS are used to calculate a transmitter time (TXTIME), the TXTIME is approximately a same duration as an EDMG packet frame duration; and
sending the EDMG packet frame with the length field of the L-header set to the determined value, and 


wherein reserved bit 46 in the L-header is set to a value of 1.



11. The method of claim 7, wherein the EDMG packet frame is a DMG single carrier (SC) physical (PHY) frame.


10. The method of claim 7, wherein the EDMG packet frame comprises at least one of an L-header packet type field, an L-header beam tracking requested field, or a packet type field.


Regarding claim 1, Oteri’116 discloses a first station (STA) comprising:
a processor; and
a transceiver,
the processor and the transceiver configured to:
receive, from a second STA, an enhanced directional multi-gigabit (EDMG) packet frame that includes a legacy-header (L-header), wherein the L-header includes values of a length field and a training length field that are set to calculate a transmitter time (TXTIME); and
determine, based on the values of the length field and the training length field, the TXTIME that is approximately a same duration as the received EDMG packet frame (see Oteri’116, claim 1).
Regarding claim 2, Oteri’116 discloses wherein the L-header further includes a modulation and coding set (MCS) and a reserved bit 46 that is set to a value 1 (see Oteri’116, claim 1).
Regarding claim 4, Oteri’116 discloses wherein the EDMG packet frame is transmitted as a DMG single carrier (SC) physical (PHY) frame (see Oteri’116, claim 5).
Regarding claim 5, Oteri’116 discloses wherein the EDMG packet frame includes at least one of an L-header packet type field, an L-header beam tracking requested field, or a packet type field (see Oteri’116, claim 4).
Regarding claim 7, Oteri’116 discloses a method for use in a first station (STA), the method comprising:
receiving, from a second STA, an enhanced directional multi-gigabit (EDMG) packet frame that includes a legacy-header (L-header), 
wherein the L-header includes values of a length field and a training length field 
that are set to calculate a transmitter time (TXTIME); and
determining, based on the values of the length field and the training length field, the TXTIME that is approximately a same duration as the received EDMG packet frame (see Oteri’116, claim 7).
Regarding claim 8, Oteri’116 discloses wherein the L-header further includes a modulation and coding set (MCS) and a reserved bit 46 that is set to a value 1 (see Oteri’116, claim 7).
Regarding claim 10, Oteri’116 discloses wherein the EDMG packet frame is transmitted as a DMG single carrier (SC) physical (PHY) frame (see Oteri’116, claim 11).
Regarding claim 11, Oteri’116 discloses wherein the EDMG packet frame includes at least one of an L-header packet type field, an L-header beam tracking requested field, or a packet type field (see Oteri’116, claim 10).
Regarding claims 1-2, 4-5, 7-8 and 10-11, the difference between the instant application and Oteri’116 are minor and could be implied from the teachings of the claimed invention of the Oteri’116.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Oteri’116, into the invention of the instant application, in order to support maximum throughput and maintain or improve power efficiency (see Oteri’116, col. 16, lines 53-52).
Claims 3, 6, 9 and 12, recite the similar features, are also rejected based on the similar rational. 

Examiner’s Comments
The following is examiner’s comments about claims 1-12: 
Claims 1-12 are subjected to double patenting rejections. The claims would be allowable if amended or file terminal disclaimer to overcome the rejections set forth in this Office action above. 

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Lomayev et al., US 2017/0324599 A1: discloses an enhanced multiple input multiple output (MIMO) preamble frame format where a device determines a MIMO frame including a first section and a second section. A typical enhanced EDMG PPDU frame format that is composed of a legacy preamble, a legacy header, an EDMG-Header-A containing SU-MIMO parameters, an EDMG short training field (EDMG-STF), an EDMG channel estimation field (EDMG-CEF), an EDMG-Header-B containing multi-user (MU)-MIMO parameters, a payload data part, an optional automatic gain control (AGC), and beamforming training units appended at the end of the frame (see abstract, Fig. 1 and paragraph [0016]).
2. Trainin et al., US 2016/0105229 A1: discloses a method for beamforming, where a first station transmit to a second station a plurality of sector sweep (SSW) frames of a first beamforming transmission of a beamforming procedure. In a typical example an extended duration of a SSW frame, e.g., a SSW frame of the initial sweep sector (ISS) is determined by adding a duration of MBIFS+ TXTIME(SSW), wherein TXTIME(SSW) denotes a transmission time of a SSW frame, to the calculation of the duration field in SSW frames of the ISS and/or the RSS (see abstract and paragraph [0121]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 07/30/2022